Title: 4th.
From: Adams, John Quincy
To: 


       I began this day to translate the Eclogues of Virgil. What a difference between this Study, and that of a dry barren greek Grammar. But without sowing the grain there certainly can be no harvest, and there is no Rose, without a thorn. I have been invited to several places, but as yet have had to plead, as an excuse, that my trunks are not come, and I have no Clothes to appear decently in. Although I am much in want of my trunks, yet I should be glad if I could make the excuse serve, longer, than I shall be able to: for I feel every day the desire of forming new Acquaintances, diminishing. I have been for these eight years continually changing my Society: as soon as I have been able to distinguish good Characters from bad, and have obtained any friends, I could have any Confidence in, I have been obliged to leave them, probably never to see them more. My heart instead of growing callous by a frequent repetition of the same pain, seem’d to feel every seperation more than, any of the former ones. I am really weary of this wandering, strolling kind of Life, and now I wish to form few new acquaintances, have few friends, but such as I may
       
        Grapple to my heart with hooks of steel.
       
      